                   Case 20-10883        Doc 32    Filed 03/13/20      Page 1 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                       At Greenbelt

In Re:                                                 :
                                                       :
KEMPES JEAN                                            :       Case No. 20-10883-LSS
LORI LEE JEAN                                          :          (Chapter 7)
                                                       :
                Debtors                                :


              APPLICATION OF TRUSTEE TO EMPLOY REAL ESTATE AGENT

         Gary A. Rosen, Trustee, by and through undersigned counsel, makes application to this

Court for authority to employ a real estate agent to sell certain property of the subject estate. In

support thereof, the Trustee respectfully states as follows:

         1. The above captioned case was filed under Chapter 7 of the United States Bankruptcy

Code on January 22, 2020.     Gary A. Rosen was appointed as Trustee.

         2. Among the assets of this Estate is a parcel of improved real property owned by the

Debtor located at 19300 Erin Tree Court, Gaithersburg, MD 20879 (the “Real Property”).

         3. In order to market the Real Property most effectively and thereby to liquidate the

same for the best and highest price, the Trustee has solicited the assistance of Nurit Coombe, a

real estate agent with Re/Max Elite Services, who has, on the Trustee's behalf, examined said

Real Property at the agent's expense.

         4. In consideration for said services, agent will receive as commission, upon

consummation of any such sale, a real estate agent's commission in an amount equal to 6% of the

purchase price. A copy of the Listing Agreement between the Trustee and the agent is attached

hereto as Exhibit A.

         5. The real estate agent whom applicant proposes to employ has been informed and
                    Case 20-10883       Doc 32     Filed 03/13/20     Page 2 of 3



understands that no sale may be consummated until after notice and a hearing.

          6. Your applicant is informed and believes, and therefore alleges that employment of said

real estate agent on the terms and conditions provided for herein, is in the best interest of the

estate.

          7. Said real estate agent is a disinterested person within the meaning of 11 U.S.C. Section

101(13).

          WHEREFORE, your applicant prays that this Application be granted and that the Trustee

be authorized to employ Nurit Coombe as real estate agent on the terms and conditions contained

in this Application.


                                               GARY A. ROSEN, CHARTERED



                                               By /s/    Gary A. Rosen
                                                        Gary A. Rosen, Esquire
                                                        One Church Street
                                                        Suite 800
                                                        Rockville, MD 20850
                                                        (301) 251-0202
                                                        trusteerosen@gmail.com




                                    CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 13th day of March, 2020, a copy of the foregoing
was served electronically to those recipients authorized to receive a Notice of Electronic Filing
by the Court per the attached Electronic Mail Notice List, and was mailed, first class mail,
postage pre-paid, to the U.S. Trustee, 6305 Ivy Lane, Suite 600, Greenbelt, MD 20770.


                                                        /s/ Gary A. Rosen
                                                        Gary A. Rosen
                   Case 20-10883        Doc 32     Filed 03/13/20      Page 3 of 3



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                       At Greenbelt

In Re:                                                  :
                                                        :
KEMPES JEAN                                             :     Case No. 20-10883-LSS
LORI LEE JEAN                                           :        (Chapter 7)
                                                        :
                Debtors                                 :


                                          DECLARATION

         I, Nurit Coombe, state as follows:

         1.     I am a licensed real estate agent with Re/Max Elite Services.

         2.     To the best of my knowledge, information and belief, the undersigned and

Re/Max Elite Services are "disinterested persons" within the meaning of 11 U.S.C. Section

101(13) and is eligible to serve as agent for this transaction. Furthermore, the Applicant has no

connection with the Debtor, creditors, any other party in interest, their respective attorneys and

accountants, the United States Trustee, or any person employed in the office of the United States

Trustee.

         I declare under the penalty of perjury that the foregoing is true and correct.



                                                        /s/ Nurit Coombe
                                                        Nurit Coombe
